Appeal from a judgment of the County Court of Chemung County (Danaher, Jr., J.), rendered March 17, 1989, which revoked defendant’s probation and imposed a sentence of imprisonment.
Since our review of all the proceedings below comports with defense counsel’s determination, after a diligent and conscientious examination of the record, that the appeal is frivolous, the judgment must be affirmed (see, Anders v California, 386 US 738; People v Kelly, 161 AD2d 956; People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Judgment affirmed. Mahoney, P. J., Casey, Weiss, Levine and Harvey, JJ., concur.